Name: Council Regulation (EEC) No 1723/81 of 24 June 1981 establishing general rules relating to measures designed to maintain the level of use of butter by certain categories of consumer and industry
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  foodstuff;  defence;  legal form of organisations;  prices
 Date Published: nan

 No L 172/ 14 Official Journal of the European Communities 30 . 6 . 81 COUNCIL REGULATION (EEC) No 1723/81 of 24 June 1981 establishing general rules relating to measures designed to maintain the level of use of butter by certain categories of consumer and industry THE COUNCIL OF THE EUROPEAN COMMUNITIES, implementation of the measures in relation with the operations planned so as to meet the needs of each operation, HAS ADOPTED THIS REGULATION : Article 1 It may be decided that aids should be granted to allow purchases of butter at reduced prices by : (a) non-profit making institutions and organizations ; (b) military forces and units of comparable status in the Member States ; (c) manufacturers of pastry products and ice-cream . The term 'butter' within the meaning of this Regula ­ tion also comprises concentrated butter. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by the 1979 Act of Accession , and in parti ­ cular Article 12 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 12 ( 1 ) of Regulation (EEC) No 804/68 provides that measures other than those laid down in Article 6 of that Regulation may be taken for butter in order to facilitate its disposal whenever surpluses are building up or are likely to do so ; Whereas a feature of the butter market at the present time is that public stocks are relatively low ; whereas, however, in respect of the medium-term, surpluses persist on this market and the threat of a sharp build-up of butter in public storage is a real one ; whereas, accordingly, provision should be made on a temporary basis to enable certain categories of consumer and industry which have so far enjoyed price reductions for butter from public stocks under special measures adopted pursuant to Article 6 (3) of Regulation (EEC) No 804/68 to obtain supplies on the market ; whereas, for this purpose, aids should be insti ­ tuted reducing the price of butter to a level compar ­ able with that paid for intervention butter ; Whereas, by the nature of their objective, the opera ­ tions referred to above necessitate the adoption of appropriate measures to ensure that the butter is in fact used as prescribed ; Whereas detailed rules should be laid down for verifi ­ cation of the proper use of the butter and for the Article 2 Appropriate measures shall be taken to ensure that the butter is actually used for the stated purpose . Article 3 Detailed rules of implementation of this Regulation shall include, in particular, the amount of the aid, supervision measures designed to ensure compliance with stated use and, where appropriate, the sales price, characteristics and the packaging of the butter. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1981 . For the Council The President G. M. V. van AARDENNE ( ») OJ No L 148 , 28 . 6 . 1968 , p . 13 .